Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madhu et al., “3,5-diformylbroron dipyrromethene as fluorescent pH sensors”, Inorg. Chem., Vol. 50 pp 4392-4400 (04-2011) teaches the formation of 3,5-diformylbroron dipyrromethene, including those with meso-aryl substitutents. 
	Ongayi, “Synthesis of symmetric and asymmetric water-soluble porphyrin derivatives”, Thesis, Louisiana State, Univ.  (2005) , 187 pages teaches various dipyrromethene compounds as precursors for porphyrins. These include 


    PNG
    media_image1.png
    224
    332
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    274
    228
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    201
    260
    media_image3.png
    Greyscale
   

Luca Ravotto, “Coupling chromophores to metal and semiconductor neanoparticles for energy conversion”, Thesis Univ., Bologna (2016) 157 pages teaches benzodipyrrins including 

    PNG
    media_image4.png
    163
    142
    media_image4.png
    Greyscale
 page 91,93
The following is an examiner’s statement of reasons for allowance:  The prior art fails to exemplify or fairly teach the claimed compounds or photosensitive composition including them.  The closest prior art compound are the compounds 2-7 or 2-10 of Ongaya, “Synthesis of symmetric and asymmetric water-soluble porphyrin derivatives”, Thesis, Louisiana State, Univ.  (2005), but there is no motivation in the art of record to replace the hydrogen or Br for R with a halogenated benzoate group and chelate the result.  Other close prior art compound is the BDP2 of Luca Ravotto, “Coupling chromophores to metal and semiconductor neanoparticles for energy conversion”, Thesis Univ., Bologna (2016), but there is no motivation in the art of record to replace the methyl with a halogenated phenyl group and chelate the result with boron.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737




/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 9, 2021